    Case 3:21-cv-01337-E Document 3 Filed 08/02/21               Page 1 of 2 PageID 25



                      IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

In Re: SENIOR CARE CENTERS, LLC, et al., §
                                               §
             Debtors,                          §
______________________________________ §
                                               §
ALAN D. HALPERIN as Unsecured Creditor §
Trustee,                                       §
             Plaintiff,                        §
                                               §
v.                                             §         Civil Action No. 3:21-CV-1337-E
                                               §               (Adversary No. 20-3181)
MICHAEL R. LUKE,                               §              (Bankr. No. 18-33967-sgj)
                                               §
             Defendant; Third-Party Plaintiff, §
                                               §
v.                                             §
                                               §
GRANITE INVESTMENT GROUP,                      §
                                               §
             Third-Party Defendant.            §


               ORDER ACCEPTING REPORT AND RECOMMENDATION
                  OF THE UNITED STATES BANKRUPTCY JUDGE


        Before the Court is the Report and Recommendation (R&R) of the United States

 Bankruptcy Judge Stacey G.C. Jernigan dated July 15, 2021 (Doc. 2-1), recommending that this

 Court withdraw the reference to the bankruptcy court in the underlying adversary proceeding for

 the purpose of trial. No objections to the R&R were filed, and the motion to withdraw the

 reference is unopposed.

 Having reviewed the R&R, the motion to withdraw the reference, and the pleadings and record,

 the Court hereby ACCEPTS the bankruptcy court’s R&R (Doc. 2-1). Thus, the Court GRANTS

 the motion to withdraw the reference (Doc. 1-1) and WITHDRAWS the reference to the


                                                1
    Case 3:21-cv-01337-E Document 3 Filed 08/02/21                  Page 2 of 2 PageID 26



bankruptcy court for the purpose of trial.

        In accordance with the R&R, the Court REFERS all pretrial matters in this adversary

proceeding to the bankruptcy court for resolution, including ruling on dispositive motions. The

bankruptcy court shall certify to this Court when this case is ready for trial. Finally, the Court

ORDERS the parties to notify this Court if at any time they settle this matter before the bankruptcy

court’s certification.

       SO ORDERED; signed August 2, 2021.



                                                     ________________________________
                                                     ADA BROWN
                                                     UNITED STATES DISTRICT JUDGE




                                                 2
